By Judge Jerrauld C. Jones
This matter comes before the Court on both Plaintiff’s Motion To Enforce Va. Code § 8.01-413(C) Subpoena Duces Tecum and Defendant Sentara’s Motion To Quash Subpoena. The Court heard argument on this matter on April 15, 2015, and has considered all written arguments that were submitted by the parties.
The essential question is whether Va. Code § 8.01-413 entitles a patient to receive the audit trail of that patient’s medical records as well as any investigative reports related to that patient’s care from a medical provider which treated that patient.
Plaintiff argues that she is entitled to those documents, and Defendant Sentara argues that although it did not provide those specific documents, it, nevertheless, complied with its statutoiy obligations.
The Court has examined Va. Code § 8.01-413, other statutes, and applicable case law and finds that a patient is entitled to receive these documents pursuant to the statute.
Accordingly, Plaintiff’s Motion To Enforce Va. Code § 8.01-413(C) Subpoena Duces Tecum is granted, and Defendant Sentara’s Motion To Quash Subpoena is denied.